Citation Nr: 0106290	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  96-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) schedular rating 
for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to May 
1977.  

The Department of Veterans Affairs (VA) Regional Office (the 
RO) denied a compensable rating for bilateral hearing loss 
disability in January 1995, and the veteran appealed.  

In the veteran's January 1996 substantive appeal (VA Form 9), 
he requested a hearing before a member of the Board of 
Veterans' Appeals (the Board).  A hearing was scheduled to 
take place in February 2001.  The veteran requested that the 
hearing be postponed and rescheduled.  Another hearing was 
scheduled to be held in April 2001.  The veteran canceled the 
scheduled hearing.  

In a January 2001 letter to the Board, the veteran referred 
to the Board "making the back and right wrist and knee a 
secondary service condition."  The Board notes that service 
connection for such disabilities has been denied on several 
occasions in the past, starting in August 1987 and most 
recently in a January 1999 RO rating decision.  In the 
absence of a timely appeal, the Board may not consider those 
issues, and they are referred to the RO for appropriate 
action.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 2.200 et seq., 20.302. 


FINDINGS OF FACT

1.  Average puretone thresholds in a December 1994 audiology 
examination were 53 right and 30 left; speech discrimination 
was 72 right and 94 left.  

2.  Average puretone thresholds in a June 1998 audiology 
examination were 64 right and 35 left; speech discrimination 
was 88 right and 100 left.    

3.  Average puretone thresholds in a February 2000 audiology 
examination were 65 right and 36 left; speech discrimination 
was 76 right and 96 left.    
CONCLUSION OF LAW

The criteria for a compensable schedular rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss.  

In the interest of clarity, the factual background of this 
case will be reviewed. The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

Bilateral high frequency hearing loss was first identified in 
November 1976, during the veteran's service.  

An August 1977 VA audiology examination resulted in the 
following findings:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
30

90

LEFT
5
0

30


Service connection was granted for bilateral hearing loss in 
a September 1977 VA rating decision, and a noncompensable 
disability rating was assigned.

There is no pertinent medical evidence for a number of years.

In October 1994, the veteran requested that an increased 
rating be considered for his service-connected hearing loss.  
The veteran stated "Previously I was rated 10% service 
connected for a hearing problem in my right ear.  I herewith 
request that this rating be reinstated . . . ."    

On VA audiology evaluation in November 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
40
85
95
56
LEFT
10
15
35
80
35

Speech audiometry revealed an unknown speech recognition 
ability in the right ear and a 92 percent speech recognition 
ability in the left ear.  It was noted that the right ear 
speech recognition score of 12 percent was not consistent 
with puretone results, and that in light of that score, the 
veteran's right ear would require a reevaluation.  

On VA audiology evaluation in December 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
40
80
85
53
LEFT
10
10
35
65
30

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 94 percent in the left ear.  


On VA audiology evaluation in June 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
95
100
64
LEFT
25
15
35
65
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 100 percent in the left ear.

On VA audiology evaluation in February 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
95
100
65
LEFT
20
15
40
70
36

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 96 in the left ear.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See 38 C.F.R. §§ 4.1, 4.2 (2000); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Schedular criteria for bilateral hearing loss

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Schedule, 38 C.F.R. Part 4, was amended with regard 
to evaluating hearing impairment and other diseases of the 
ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  The United States Court of Appeals for 
Veterans Claims has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second). The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).

Also under both the new and old regulations, an examination 
for hearing impairment is to be performed using both a 
controlled speech discrimination test and a pure tone 
audiometry test.  38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 
4.85(a) (1999).  In the absence of a speech discrimination 
test, the regulations allow for numeric designations ranging 
from Level I to Level XI to be based only upon puretone 
averages.  However, numeric designations based solely upon 
puretone averages are to be used only when an examiner 
certifies that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc. 38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (1999).  An exception applies 
under the new regulations, which allow for a rating 
specialist to determine the numeric designations based solely 
upon puretone averages when the puretone averages at each of 
the four specific frequencies is 55 decibels or more, 
regardless of whether an examiner has certified that the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination.  
38 C.F.R. § 4.86(a) (1999).

Analysis

Initial considerations - duty to assist/standard of review

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See the Veterans Claims 
Assistance Act of 2000, Public Law 106-475 (November 9, 
2000); 114 Stat. 2096 [to be codified at 38 U.S.C. § 5103A].  
The record in this case reflects that the veteran has 
undergone several evaluations of his service-connected 
bilateral haring loss, most recently in February 2000.  The 
veteran has not referred to any other evidence which is 
pertinent to his claim and which has not been obtained.  The 
Board believes that there is ample medical and other evidence 
of record to adjudicate this claim.  In addition, the veteran 
and his representative have been given ample opportunity to 
present evidence and argument in support of the claim.  
Accordingly, the Board concludes that VA's  statutory duty to 
assist the veteran in the development of his claim has been 
satisfied.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The Board observes at the outset of its analysis that, 
although the veteran claimed in October 1994 that he had at 
one time been assigned a 10 percent disability evaluation for 
his service-connected hearing loss, this is not an accurate 
statement.  The veteran's hearing loss has been rated as 
noncompensably disabling from May 6, 1977, immediately after 
he left the service.

As discussed in some detail above, during the pendency of 
this appeal, effective June 10, 1999, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear. 
64 Fed. Reg. 25208, 25209 (1999) [codified at 38 C.F.R. §§ 
4.85-4.87]. Pursuant to VAOPGCPREC 3-2000 (April 10, 2000), 
the Board must initially determine whether the current or 
former rating criteria are more favorable to the veteran.

Specifically, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  See 
38 C.F.R. § 4.85. The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.

As described in detail in the factual background section 
above, four audiology examinations have been conducted in 
recent years, in November 1994, December 1994, June 1988 and 
February 2000.  The Board will evaluate each examination 
report in light of the schedular criteria.  

Average puretone thresholds in the November 1994 examination 
were 56 right and 35 left; speech discrimination was 12 right 
and 92 left.

Because the 12 percent speech discrimination on the right was 
inconsistent with the puretone results, a retest was ordered.  
Notwithstanding the questionable results of this examination, 
the Board has calculated the disability rating.  Applying 
these values to the rating schedule under both the new or old 
regulation results in a numeric designation of Level II in 
the right ear and Level XI in the left ear. Under Diagnostic 
Code 6100, a 100 percent evaluation is assigned where hearing 
is at Level XI in the worse ear.  38 C.F.R. §§ 4.85- 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (Effective June 10, 1999).

Average puretone thresholds in the December 1994 examination 
were 53 right and 30 left; speech discrimination was 72 right 
and 94 left.  Applying these values to the rating schedule 
under both the new or old regulation results in a numeric 
designation of Level V in the right ear and Level I in the 
left ear. Under Diagnostic Code 6100, a noncompensable 
evaluation is assigned where hearing is at Level VI in the 
worse ear and Level I in the better ear. Therefore, the 
results of the December 1994 audiological evaluation do not 
support a compensable evaluation for bilateral hearing loss. 

Average puretone thresholds in the June 1998 examination were 
64 right and 35 left; speech discrimination was 88 right and 
100 left.  Applying these values to the rating schedule under 
both the new or old regulation results in a numeric 
designation of Level III in the right ear and Level I in the 
left ear. Under Diagnostic Code 6100, a noncompensable 
evaluation is assigned where hearing is at Level III in the 
worse ear and Level I in the better ear. Therefore, the 
results of the June 1998 audiological evaluation do not 
support a compensable evaluation for bilateral hearing loss. 

Average puretone thresholds in the February 2000 examination 
were 65 right and 36 left; speech discrimination was 76 right 
and 96 left.  Applying these values to the rating schedule 
under both the new or old regulation results in a numeric 
designation of Level IV in the right ear and Level I in the 
left ear. Under Diagnostic Code 6100, a noncompensable 
evaluation is assigned where hearing is at Level VI in the 
worse ear and Level I in the better ear.  Therefore, the 
results of the February 2000 audiological evaluation do not 
support a compensable evaluation for bilateral hearing loss. 

In short, with the exception of the November 1994 results, 
all recent test results are consistent with the assignment of 
a noncompensable rating.

The veteran stated in January 1996 that if only his November 
1994 VA examination results are considered, then a 
compensable rating is warranted.  However, the Board is 
obligated by law to consider all evidence of record.  See 
38 U.S.C.A. § 7104(a). Moreover, it is the responsibility of 
the Board "to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997).

It is clear even to an untrained eye that that the November 
1994 speech discrimination score of 12 is wildly inconsistent 
with the other test scores of record.  More significantly, 
the VA audiologist who evaluated the veteran in November 1994 
noted that the 12 percent speech recognition score was 
inconsistent with the puretone threshold results which were 
obtained at that time, and indicated that the veteran's true 
speech recognition at that time was unknown.  The 
audiologist's opinion is that of a trained health care 
provider, and it has not been rebutted.  The veteran is not 
capable of doing so, since he is a layperson without medical 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In view of a medical opinion that the 12 percent 
recognition score obtained in November 1994 was not valid, 
the Board discounts such evidence.

In addition, as noted above the law requires that the 
veteran's disability picture as a whole be considered.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.1, 4.2 (2000).  Each of 
the three most recent audiometric tests individually is 
indicative of a noncompensable degree of hearing loss.  Thus 
there is evidence which is more recent, more numerous and 
more accurate upon which to evaluate the veteran.  The Board 
chooses to place far greater weight of probative value on the 
three more recent and apparently accurate audiology test 
results than it does on the invalid November 1994 report.

The Board notes in passing that it has identified no other 
relevant evidence concerning this issue, and the veteran has 
pointed to none.  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the assignment of a compensable rating for the 
veteran's service-connected bilateral hearing loss.  The 
benefit sought on appeal is denied. 

Additional matter

The Board notes that in the January 1999 Supplemental 
Statement of the Case, the RO provided the veteran the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the RO did 
not consider those provisions at that time, nor has it 
considered them at any other time during the course of the 
veteran's claim.  His representative in February 2001 
requested an extraschedular rating. 

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOGCPREC 6-96.  Bagwell left intact, however, a prior Court 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), which 
found that the issue of an extraschedular rating must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (1999).  Consequently, the 
Board refers this matter to the RO for initial consideration.


ORDER

An increased (compensable) schedular rating for bilateral 
hearing loss disability is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



